Citation Nr: 0616379	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  99-11 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New York, New York.


FINDING OF FACT

The veteran's current skin disability is not shown by the 
medical evidence of record to be related to military service.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the readjudication of the claims in 
supplemental statements of case dated in March 2003 and March 
2006, a letter dated in June 2002 was sent from the RO to the 
veteran that satisfies the duty to notify provisions.  Since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the veteran if the notification is 
lacking with regard to informing the veteran of any assigned 
rating or effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In any event, additional notice was 
sent in May 2006 informing the veteran of pertinent 
information addressing disability ratings and the assignment 
of effective dates.  As for the duty to assist, the claims 
file contains all evidence pertinent to the claim, including 
all available service medical records and post-service 
treatment records.  The veteran identified in-service 
treatment records not currently in the claims file, but he 
requested VA stop its search for those records.  The veteran 
also identified post-service treatment records dated in the 
1970s, but a search for that evidence revealed the records 
did not exist or could not otherwise be obtained.  
Ultimately, there is no indication in the record of any 
pertinent, outstanding evidence.  Pursuant to the Board's 
February 2005 remand, VA also scheduled an examination, but 
the veteran failed to report for the VA examination and did 
not provide good cause for not appearing.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 
 
Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id. 

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The medical evidence of record includes 
current diagnoses of a skin disorder, such as psoriasis and 
dermatitis, but the evidentiary record does not show that a 
current skin disability is related to service.

The service medical records do not show recurrent signs or 
symptoms consistent with the onset of a chronic skin 
disorder.  The service treatment records include only two 
entries involving a skin complaint.  In September 1971, a 
two-week history of eczema on the neck was noted.  The 
following month, in October 1971, a rash in the groin and 
shoulder area was noted.  In each instance, treatment was 
conservative (topical cream, soap), and the record 
demonstrates no follow-up treatment was necessary.  
Approximately one year later, in October 1972, the veteran's 
separation examination revealed the skin was normal on 
clinical evaluation.  

Although the veteran maintains he received treatment for a 
skin disorder soon after service separation, the available 
medical evidence of record shows VA diagnosis and treatment 
for skin problems began many years after service.  
Consideration has been given to the veteran's contentions 
regarding the etiology of his current skin disability, but 
neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals, however, are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  In this case, there is no competent medical opinion 
addressing the etiology of the veteran's skin disorder.  

The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In this case, despite the 
Board's notice in its February 2005 remand as to the 
importance of appearing for a VA examination, the veteran 
failed to report for a VA skin disorders examination.  The 
examination would have produced an examination report 
addressing the etiology of his current skin disorder.
  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  As the evidentiary record shows 
that the veteran's current skin disability is not related to 
service, the preponderance of the evidence is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a skin disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


